PeR Curiam.
The evidence, considered in the light most favorable to respondent, was sufficient to support the verdict; and it was for the trial court, in its discretion, to determine whether the verdict should have been set aside as excessive. This determination was made, adversely to petitioner. Careful consideration of the remaining assignments fails to disclose any error of law deemed of sufficient prejudicial effect to warrant a new trial. Hence, the verdict and judgment will not be disturbed.
No error.